DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “in a state of protruding to outside” in lines 4-5 of the claim. It is suggested this limitation be changed to “in a state of protruding to an outside” for grammatical purposes.  Appropriate correction is 
required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al (US 20140200588).


    PNG
    media_image1.png
    432
    487
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    276
    278
    media_image2.png
    Greyscale

Regarding claim 2, Anderson discloses all of the limitations set forth in claim 1, wherein the attachment member is detachable and attachable from/to the hollow body (paragraph 0077, 0110).
Regarding claim 3, Anderson discloses all of the limitations set forth in claim 1, wherein the attachment member is movable in an axial direction of the hollow body (paragraph 0108, since attachment member is removable, it is moveable in an axial direction).
Regarding claim 4, Anderson discloses all of the limitations set forth in claim 3, wherein the attachment member is movable in the axial direction of the hollow body while being 
Regarding claim 5, Anderson discloses all of the limitations set forth in claim 1, wherein an engaging portion (figure 22A, 225, paragraph 0116) which is engaged with the hollow body is formed in the attachment member, and an engaged portion (29) is formed in the hollow body corresponding to the engaging portion (figure 25, paragraph 0119).
Regarding claim 6, Anderson discloses all of the limitations set forth in claim 5, wherein the engaging portion has a lock mechanism (225, 29; clips 220)  in which the attachment member is temporarily fixed to the hollow body by an engagement between the engaging portion and the engaged portion (paragraph 0120).
Regarding claim 7, Anderson discloses all of the limitations set forth in claim 5, wherein the engaging portion includes a tongue piece having a plurality of engagement holes formed thereon, and the engaged portion includes a locking claw engaged with one of the plurality of engagement holes (See image below).

    PNG
    media_image3.png
    325
    496
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    269
    455
    media_image4.png
    Greyscale

Regarding claim 8, Anderson discloses all of the limitations set forth in claim 1, wherein the attachment member is configured to restrict an injection amount by the protruding surface, when the nozzle portion is inserted into an incisional wound of an eyeball (The attachment member would not allow a certain depth of insertion due to its size. This is a functional limitation which is not given full patentable weight. As long as the prior art meets the structural requirements and is capable of performing the recited functions. The prior art meets the limitations). 
Regarding claim 9, Anderson discloses all of the limitations set forth in claim 1, wherein a viewing window (289) is provided on the attachment member (figure 22G, paragraph 0110). 
Regarding claim 10, Anderson discloses all of the limitations set forth in claim 9, wherein the protruding surface is formed in a shape with an upper part cut out (289), and the viewing window is formed so as to communicate with a cutout portion of the protruding surface (paragraph 0111, cap can be made translucent to define a view window adjacent the cutout portion).

Regarding claim 12, Anderson discloses all of the limitations set forth in claim 1, wherein the nozzle portion has a cutout portion (28, figure 5, interior of 28 is cutout to receive IOL) formed along an axial direction of the hollow body, and a tapered portion is formed on the attachment member (portion 73, figure 6), to reduce an outer circumferential diameter of the nozzle portion, by being brought into contact with an outer circumferential surface of the nozzle portion, which is a portion where the cutout portion is formed.
Regarding claim 13, Anderson discloses all of the limitations set forth in claim 1, wherein the hollow body has a lens installing portion (30, paragraph 0071), and an intraocular lens (31) is installed on the lens installing portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANH T DANG/             Primary Examiner, Art Unit 3771